ORDER
This matter having come before the Court on a presentment from the Advisory Committee on Judicial Conduct, which concluded that respondent’s plea of guilty to driving while intoxicated in violation of N.J.S.A. 39:4-50 warranted the imposition of public discipline,
And the Committee having reported to the Court the aggravating and mitigating factors it found to be present,
And the Committee having recommended to the Court that respondent should be censured for her conduct,
And respondent having been ordered by the Court to show cause why she should not be publicly disciplined,
And good cause appearing;
IT IS ORDERED that the Court hereby adopts the unanimous findings and recommendation of the Advisory Committee on Judicial Conduct and censures JUDGE ROSEMARIE R. WILLIAMS for her violations of Canons 1 and 2A of the Code of Judicial Conduct and Rule 2:15 — 8(a)(6).